Filed 9/3/20 In re M.J. CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE

In re M.J., a Person Coming
Under the Juvenile Court Law.                            A159263
____________________________
THE PEOPLE,                                              (City and County of San Francisco
   Plaintiff and Respondent,                             Super. Ct. No. JW196236)

v.
M.J.
   Defendant and Appellant.


          Appellant M.J. appeals from a disposition order following the
juvenile court’s declaring him a ward of the court and placing him in
the custody of probation. He challenges the probation condition that he
“[p]articipate fully in any programs of counseling deemed appropriate
by [his] probation officer which may include individual, group and
family counseling as well as drug counseling, testing and treatment, or
any other programs and/or services [he is] referred to by [his] probation
officer” (hereinafter also referred to as the program requirement).
          Appellant contends the program requirement violates the
constitutional separation of powers doctrine as it was an improper
delegation of judicial authority to probation to determine in the first
instance the programs and services he was required to attend. He also



                                                           1
raises an ineffective assistance of counsel argument for failure to object
to the program requirement. We affirm.
                           BACKGROUND
      On October 30, 2019,1 the San Francisco County District
Attorney filed a Welfare and Institutions Code section 602 petition
alleging the then 16-year-old appellant had committed acts constituting
felony second-degree robbery (Pen. Code, § 211) and felony vandalism
(Pen. Code, § 594, subd. (b)(1)). After a contested hearing on November
21, the juvenile court found appellant had committed acts constituting
felony second-degree robbery and misdemeanor vandalism.
      On December 6, appellant appeared with counsel at the
disposition hearing. The juvenile court declared appellant a ward of
the court after finding that his welfare required removal from both his
guardian and parents. Appellant was placed in the custody of
probation, subject to a maximum commitment period of five years and
four months with credit for time served of 39 days.
      While appellant was eligible for placement in a facility operated
by the Department of Juvenile Justice, the juvenile court found an
alternative “out-of-home” placement would best meet appellant’s needs
if he took advantage of opportunities offered by such a placement. To
that end, in its December 6 order, the juvenile court included the
program requirement – that appellant was to “[p]articipate fully in any
programs of counseling deemed appropriate by [his] probation officer
which may include individual, group and family counseling as well as
drug counseling, testing and treatment, or any other programs and/or
services [he is] referred to by [his] probation officer.” The program


1     All further events occurred in 2019.

                                    2
requirement was discussed at the hearing prior to issuance of the order
and appellant’s counsel lodged no objection.
      Appellant timely appealed from the disposition order.2
                            DISCUSSION
      Appellant challenges the program requirement on the ground
that it violates the constitutional separation of powers doctrine as it
was an improper delegation of judicial authority to probation to
determine in the first instance the required programs and services.
The parties agree, and we concur, that the claim may be raised for the
first time on appeal despite the failure to object on that specific ground
in the juvenile court. (In re Sheena K. (2007) 40 Cal. 4th 875, 889.)
However, appellant’s contention is unavailing on the merits.
      When a minor is “committed to the care, custody, and control of
the probation officer,” as in this case, the juvenile court “may impose
and require any and all reasonable conditions that it may determine
fitting and proper to the end that justice may be done and the
reformation and rehabilitation of the ward enhanced.” (Welf. & Inst.
Code, § 730, subd. (b).) “Flexibility is the hallmark of juvenile court law
. . . [and] the juvenile court has long enjoyed great discretion in the




2     The notice of appeal also mentions the November 21, 2019
jurisdictional findings and order. However, no separate appeal lies
from the jurisdictional findings and order. (In re G.C. (2020) 8 Cal. 5th
1119, 1126 [jurisdictional findings and order are reviewed on appeal
from the dispositional order].) Further, appellant abandoned review of
those findings and orders by failing to present any specific arguments
addressing them in his appellate briefs. (Golighty v. Molina (2014) 229
Cal. App. 4th 1501, 1519 [appellate “ ‘review is limited to issues which
have been adequately raised and briefed’ ”].) We therefore dismiss that
appeal.

                                     3
disposition of juvenile matters . . . .” (In re Greg F. (2012) 55 Cal. 4th
393, 411.)
      Here, the juvenile court reasonably determined the program
requirement would assist in appellant’s rehabilitation. We give the
challenged requirement “ ‘the meaning that would appear to a
reasonable, objective reader’ ” in light of the authority granted by the
juvenile court. (People v. Olguin (2008) 45 Cal. 4th 375, 382.) When so
viewed, we presume probation will choose programs and services
reasonably related to appellant’s rehabilitation and will not require
attendance for arbitrary or capricious reasons. (People v. Stapleton
(2017) 9 Cal. App. 5th 989, 996-997 [“[a] probation officer cannot issue
directives that are not reasonable in light of the authority granted to
the officer by the court”; “[t]he condition does not grant a probation
officer the power to issue arbitrary or capricious directives that the
court itself could not order”].) Accordingly, appellant’s claim of a
violation of the constitutional separation of powers doctrine based on
an improper delegation of judicial authority fails.
      Appellant’s related concern, regarding the scope of programs and
services that probation may require him to attend, such as sex-offender
counseling, mental health counseling, or graffiti abatement programs,
is not properly before us. Because the scope of programs and services is
one that cannot be resolved without a review of the juvenile court
record, it does not present a pure question of law that can be raised for
the first time on appeal. Instead, “ ‘ “traditional objection and waiver
principles” ’ ” apply; appellant should have objected in order to “permit
the [juvenile] court to consider, and if appropriate in the exercise of its




                                      4
informed judgment, to effect a correction” in the scope of programs and
services. (In re Sheena K., supra, 40 Cal.4th at p. 889.)
      Appellant also raises an ineffective assistance of counsel
argument based on the failure to object to the program requirement in
the juvenile court, which contention can be resolved “on the ground of
lack of sufficient prejudice.” (Strickland v. Washington (1984) 466 U.S.
668, 697.) This argument is not supported by the record, which does
not contain anything that leads us to conclude it is reasonably likely
the juvenile court would have stricken or modified the program
requirement had counsel made an objection on the grounds asserted on
appeal. An attempt by the juvenile court to narrowly limit probation’s
authority to both the type and specific programs and services to aid in
appellant’s rehabilitation “would pose serious practical difficulties.”
(People v. Penoli (1996) 46 Cal. App. 4th 298, 308.) The juvenile court is
not “equipped to micromanage” both the type and specific programs and
services as “it lacks the ability to remain appraised of currently
available programs [and services] and, more fundamentally, because
entry into a particular program [or service] may depend on mercurial
questions of timing and availability.” (Ibid.)
      Finally, we note that if appellant disagrees with probation’s
decision regarding his participation in any specific program or service,
he can bring his concerns to the juvenile court’s attention at a review
hearing. Alternatively, and at any time, he or his guardian, parents,
attorney, or an interested person may file a Welfare and Institutions
Code section 778 petition to modify the disposition order.




                                     5
                           DISPOSITION
     The appeal from the November 21, 2019 jurisdictional findings
and order is dismissed. The December 6, 2019 disposition order is
affirmed.




                                  6
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Jackson, J.




People v. M.J./A159263


                            7